DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner's statement of reasons for allowance:
Claims 1, 8 and 9 are allowable over the prior art since the prior art does not disclose or render obvious the limitations recited therein as interpreted in light of the specification.
The examiner notes here that independent claims 1, 8 and 9 may be interpreted and constructed in view of at least the embodiment shown in Fig. 8c.
In particular, claims 1, 8 and 9 are allowable over the prior art because the prior art, either individually or in combination, does not teach, inter alia, the limitation: “wherein the first sequence is sequentially mapped up to a symbol before a last symbol of the at least one OFDM symbol on a frequency axis and mapped at regular intervals of two or more Res (resource elements) in the last symbol”, interpreted in light of the other claim features recited in each of the independent claims.
The closest prior art is U.S. Patent Publication No. 2018/0176059 A1 to MEDLES et al., which discloses the feature of mapping a first set of data and a second set of data to REs in a symbol (Fig. 2 and paragraph 31, disclosing mapping DMRS sequence 220 and control data to RS REs and control REs), wherein the REs to which a first set of data is mapped to may be “evenly spaced in frequency domain, for example, with a spacing of 3 REs” (Fig. 2 and paragraph 31), and wherein the REs to which the two sets of data may be mapped to may be “mixed with each other” (Fig. 2 and paragraph 31). However, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: U.S. Patent Publication No. 2007/0115795 A1 to Gore et al.; U.S. Patent Publication No. 2007/0223440 A1 to Ho et al.; and U.S. Patent Publication No. 2010/0182979 A1 to Malladi et al. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHI TANG P CHENG whose telephone number is (571)272-9021. The examiner can normally be reached M-F, 9:30AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/CHI TANG P CHENG/Primary Examiner, Art Unit 2463